Citation Nr: 9911830	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The case returns to the Board following a remand to the RO in 
February 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The current manifestations of the veteran's chronic 
hepatitis include subjective complaints of mild fatigue and 
weakness.  There is no objective evidence of any 
symptomatology.  Liver function tests are normal.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for chronic hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.114, Diagnostic Code 7345 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.


Factual Background

The RO originally established service connection for chronic 
hepatitis in a May 1974 rating decision.  At that time, is 
assigned a noncompensable (0 percent) disability rating.  

In April 1992, the veteran submitted a claim for an increased 
rating for hepatitis.  In connection with this claim, the RO 
obtained the veteran's medical records from Bernard J. 
Lichtenstein, M.D.  Laboratory test results dated in March 
1992 showed elevated levels of serum glutamic oxaloacetic 
transaminase (SGOT) (same as aspartate transaminase, or AST) 
and serum glutamic pyruvic transaminase (SGPT) (same as 
alanine transaminase, or ALT).  Notes dated in April 1992 
indicated that a hepatitis panel was positive for hepatitis B 
surface antigen.  The assessment was to rule out chronic 
active hepatitis or chronic persistent hepatitis.  A liver 
biopsy performed in early May 1992 showed chronic persistent 
hepatitis with focal early chronic active hepatitis.  The 
pathologist commented that the veteran had a clinical history 
of known hepatitis C.  The veteran was prescribed interferon.     

The veteran underwent a VA examination in July 1992.  He 
reported that current medications included Intron A, Calan, 
Theo-Dur, and Tagamet.  He was diagnosed as having hepatitis 
in 1972.  He was recently diagnosed as having chronic 
persistent hepatitis.  He was prescribed interferon, which 
caused nausea and weight loss.  The veteran reported having 
abdominal discomfort, intolerance to foods that were 
difficult to digest, and malaise.  He denied vomiting, 
anorexia, and generalized weakness.  He had nausea only when 
he took the interferon.  The diagnosis was history of 
hepatitis B in a man with a history of intravenous drug 
abuse.  

In an August 1992 rating decision, the RO awarded a 10 
percent disability rating for chronic hepatitis.  The veteran 
timely appealed that decision.  

In his October 1992 notice of disagreement, the veteran 
stated that he had symptoms such as indigestion, 
restlessness, and insomnia.  In the December 1992 substantive 
appeal, he stated that he had been treated for 
gastrointestinal disturbance, fatigue, depression, and 
insomnia, which he related to the hepatitis.    

In a January 1993 statement, the veteran indicated that he 
thought his current depression and stress were related to his 
chronic hepatitis.  He felt that his chronic stomach problems 
were related to stress.    

According to VA outpatient records, the veteran was seen in 
December 1992 for problems including gastroesophageal reflux 
and chronic hepatitis.  He did not know what type of 
hepatitis he had.  He took cimetidine and antacids for 
symptoms of reflux.  Abdominal examination was normal.  Notes 
dated in March 1993 indicated that a gastrointestinal series 
was negative.  Laboratory results were positive for infection 
of hepatitis B and C.  The veteran was referred for a 
gastrointestinal consultation in June 1993.  He reported 
having gastroesophageal reflux disease (GERD).  He had no 
weight loss, dysphagia, abdominal pain, or history of peptic 
ulcers.  Physical examination was negative.  AST was 57 and 
ALT was 83.  The assessment was chronic hepatitis B and C and 
GERD.  He returned in December 1993.  He had no nausea or 
vomiting, jaundice, or right upper quadrant pain.  He 
indicated that he did have some reflux, but he was not 
following his diet.  Physical examination of the abdomen was 
negative.  AST was 53 and ALT was 75.  The assessment was 
stable chronic hepatitis.  Notes dated in March 1994 also 
indicated that the veteran's disorder was stable.   

In the February 1996 remand, the Board instructed the RO to 
schedule the veteran for VA gastroenterological and 
psychiatric examinations.  The veteran failed to report for 
examinations scheduled in February 1996, August 1996, and 
October 1996.   

The veteran did undergo a VA examination in September 1997 
for evaluation of his hepatitis.  He had no treatment for 
liver disease over the previous 20 years.  He had had both 
hepatitis B and C.  He was diagnosed as having chronic 
hepatitis in 1992.  Interferon therapy was discontinued due 
to severe side effects.  The veteran was told only to have 
periodic liver tests.  The examiner noted that the veteran 
was currently under treatment for cyclothymic disorder.  
Subjective complaints included mild fatigue and weakness.  
There was no jaundice or other symptoms referable to the 
liver.  Abdominal examination was normal.  Liver function 
tests performed at the time of the examination were normal, 
indicating no acute liver process.  Tests were positive for 
the hepatitis C antibody.  The diagnosis was history of 
chronic hepatitis C, history of acute hepatitis B that 
resolved with the appearance of the protective antibody, and 
cyclothymic disorder.  The examiner commented that the 
veteran might have had a remission in his disease, shown by 
normal liver function tests.  It was unknown how long such a 
remission would last.  The veteran's disability from liver 
disease was considered to be mild to moderate.  There was no 
indication for further evaluation, such as liver biopsy, or 
interferon therapy.  

In October 1997, the veteran underwent a VA psychiatric 
examination.  Beginning in 1972, he experienced symptoms of 
cyclothymia, such as depression, anger, impulsivity, 
grandiosity, flight of ideas, and increased speech and 
distractibility.  He began receiving treatment from a VA 
facility in 1993 for cyclothymic disorder, including 
antidepressants.  Since that time, the veteran's symptoms had 
greatly improved.  He currently had occasional irritability.  
Mental status evaluation revealed that the veteran was 
talkative and cooperative, though difficult to redirect.  
Speech was very mildly pressured and thought content was 
somewhat grandiose.  Recent memory was impaired and 
concentration was somewhat impaired.  He denied suicidal or 
homicidal ideation, as well as auditory of visual 
hallucinations.  Immediate memory, abstraction, judgment, and 
insight were intact.  The diagnosis was cyclothymia, 
currently well controlled on medication.    


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic hepatitis is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 7345, 
infectious hepatitis.  38 C.F.R. § 4.114.  A 10 percent 
rating is assigned when the hepatitis is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted when there 
is minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A rating of 60 percent is in order when there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 

In this case, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
10 percent for chronic hepatitis.  The medical evidence shows 
that the veteran's disability stabilized in December 1993.  
There is no evidence that the veteran is currently under any 
treatment for chronic hepatitis.  The September 1997 VA 
examination report reveals a normal physical examination and 
normal liver function tests.  The examination was significant 
only for subjective complaints of mild fatigue and weakness.  
The October 1997 psychiatric examination report shows a 
diagnosis of cyclothymia, well controlled on medication.  
Given the absence of objective evidence of symptomatology 
from hepatitis, as well as the minimal subjective complaints, 
the Board cannot conclude that the disability picture more 
nearly approximates the criteria for a 30 percent rating 
under Code 7345.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for chronic hepatitis.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Code 7345.          


ORDER

Entitlement to a disability rating greater than 10 percent 
for chronic hepatitis is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

